Citation Nr: 0720450	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-25 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Devic's disease, also 
claimed as Guillain-Barre syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from August 1965 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The procedural history of this case shows that in June 2002, 
the veteran reopened his claim for an increased evaluation of 
his service connected residuals of myeloradiculopathy. Along 
with his reopened claim, the veteran submitted a medical 
report from a private physician who opined that the veteran 
was diagnosed with Guillain-Barre syndrome in 1969 (as 
opposed to myeloradiculopathy), and that he had had lower 
extremity sensations in the past year, potentially related to 
the Guillain-Barre syndrome. 

In August 2002 the veteran was afforded a VA medical 
examination for evaluation of his service connected residuals 
of myeloradiculopathy. Lower extremity neurological pathology 
was reported on physical examination. The VA examiner opined 
that the veteran's clinical history was consistent with 
Devic's disease rather than Guillain-Barre syndrome. Devic's 
disease was diagnosed. In a September 2002 rating decision 
the RO denied the veteran's claim for an increased evaluation 
for myeloradiculopathy, rated as 10 percent disabling, and 
denied service connection for Devic's disease. The veteran 
appealed the rating denial of service connection for Devic's 
disease. 

It is noted that service connection for myeloradiculopathy 
has been in effect since November 1969, and it appears that 
the recent conflicting diagnoses of Devic's disease by a VA 
examiner rather than Guillain-Barre syndrome by a private 
physician has wrought some confusion as to what disability 
the veteran actually has. It is quite apparent that 
additional clinical information is necessary to clarify the 
nature of the veteran's current neurological symptoms either 
due to Devic's disease or Guillain-Barre syndrome and their 
relationship to the veteran's period of service and 
potentially the already service connected residuals of 
myeloradiculopathy.  

Accordingly, the case is REMANDED for the following actions:

1.  The VA medical examiner that performed 
the medical examination in August 2002 
should be contacted to render an addendum 
to the medical examination report. The 
examiner is requested to opine as to 
whether the previously reported 
neurological symptoms of the veteran's 
lower extremities and the diagnosed 
Devic's syndrome (as opposed to Guillain-
Barre syndrome) are related (a 50 percent 
or higher degree of probability) to 
veteran's period of military service and 
the service connected residuals of 
myeloradiculopathy. If they are related, 
the examiner is requested to identify the 
affected peripheral nerve(s), and evaluate 
the severity of any nerve pathology or 
impairment, mild, moderate or severe. If 
the examiner who conducted the previous 
examination is unavailable, the veteran 
should be scheduled for another 
neurological examination. The examiner is 
requested to opine as to the nature of the 
veteran's current neurological symptoms 
and whether they are related (a 50 percent 
or higher degree of probability) to his 
period of military service, including 
related to the service connected residuals 
of myeloradiculopathy. Any necessary tests 
or studies should be conducted. The claims 
folder must be made available to and be 
reviewed by the examiner(s). The rationale 
for each opinion expressed must also be 
provided. 

2.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and determine if the 
veteran's claim can be granted. The veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




